WINTERSHEIMER, Justice,
dissenting.
I respectfully dissent because the majority opinion misapplies the principles of summary judgment.
The summary judgment procedure is designed to expedite cases in situations where there is no genuine issue as to any material fact and the moving party is entitled to a judgment as a matter of law. The procedure is never a substitute for trial. The trial court must examine the evidentiary matter to determine if a real issue exists. All doubts must be resolved in favor of the party opposing the motion for summary judgment. The procedure should not be used unless the right to judgment is demonstrated with such clarity that there is no room left for controversy and it is established that the opposing party cannot prevail under any circumstances. That is not the situation presented by this case. The union and the city agreed only that the record presented no issues of fact pertaining to the question of the city’s liability to members of the union. After that agreement, sharp controversy exists as to the definition of what is compensable work in the specific situation of the roll call activities. The legal significance of roll call is a fundamental and genuine question. The issue of whether the firefighters are entitled to additional compensation and whether the city must pay such sums of money is extremely significant to both sides. It should have a complete review by the trial court. The claims are certainly not de minimus.
I would remand this case to the trial court with directions that consideration be given to an evidentiary hearing on the factual issues as to whether the activities performed during the role call period are com-pensable.